     AO 106 (Rev. 04iI 0) ,_Appllcatitiil for a Searcli \\lai:tailt
                                                                                                                                                           FIL
                                                   UNITED :STATES ])JSTRICT COURT                                                                        JUL 1 2 2019
                                                                                        f'6r the                                                   PETER
                                                                                                                                                       1~I= R K
                                                                                                                                                    USDS                 _
                                                                                                                                                                     ,EDNC
                                                                                                                                                  BY _ _...,_....,_ _ DEPCUC
                                                                        ·'eastem Oistrktof North Carolina

                       Jn th~ Matt_e~.oftlie§eafqll.of                                     )
                (B)ief/y descri~e th~prope1:ty t.o pe s~arc/1ed
                 {}1; iilentijy th~_persa,r l:Jy va1wrm1d q_ddr¢ss).
                                                                                           ~
                                                                                           )
                   165 W'. Manchester Road Unit 14~11
                            spring Lake 28390'    ·                                        )
                                                                                           )
                                                          APPLlCA1'IdN FORASEARCIIWARRANT'
         . 'I, a federal hhv ·enforqyiji<::jit officer o.r a.ii ~ttqi11eyfot tli~ g<>V:ei'j.ft~~µt,_r¢qu~st a. search ,v~tr~nt a114 ,st?J~ \l,Iid¢1' -
     penalty of p·erjury that I have reason to believe that on the following person or property (iile11{ifj•i/leperso11 ordescdbe the
     properiy Ip b_~ s:eai"i:/1¢.(jf.md gii•e it{lociltiotiJ.:                                      ··            -       ·       ·      ·
       $ee Att~_chrh~(lt C, iiic9rporat~d ttet~fo RY ,ref~refic:e.
     iocafed in the ; _•-'--_E_a_s_t_er_i1_·_ _ District of ~-___-_N_o_rt_h_C_a_ro_l_in_a_____ ~ there is now concealed _(identify the.
     pe/so_1i ·or de_s:citl/if the_pr<ipe1iyio be_ seized}:
       S~e Att~gh111en,tq; inc;:orporated hereiri by reference.


                 The basis fo.t tb~ s.~arch und~r·F~d. R. :Cdm. P. 41(c) is (ciieckii11eohilorej:
                      ~ evid,;nce of a cdnie;                                               -
                      ii'¢o~frahi,ind, ffuit~-ofcritiie, <>r otht:t item~ i1f~ga:i1y p6$$es~¢.<;t;            _
                      !if'ptoperty des,igned f6t use; 1ntended for use; 01~ used in collllnitting_ a crime; -
                      b ~ pers9)1 tC> be arrested <>r a p~i-sop )Vlio js ~11ia.w.fuliyr,e~trair#t
                The i~~foh, i~relateiiJ<> a ,,i9l~~iQ_iti>f.;
                  Code Seciion                                        _ _ -.   _. __ _ _ . .        _ (}ff£J)1se_P,es/:i'ip1lo,(                _ -
              18 U.S.C.§§ 2342(a), 371                            cigar:e'tte trafficking, ccinspir/::lCY to com(liit cig~r~tte friiffic_King,          rnon~y l@nd~ririg,
              1956(a)(1 )(~)(i), 1956(a)(1J(B)                    ;3nd cc:i_lispirapy tc>' cptrJti'iit rn_offey lr:(l_J_ngering             -                -
              (i}, arit!.19.56(h)     - - - -
               sJ!1~~~gu~~tiwM:v~rst;cl QR the~eJ~9ts:
                 - -       -             .




                  $        Coµt41J1ed
                               . -
                               -   -
                                      0.11
                                       -
                                           the·attad1ed
                                           - -· -- .
                                                        sheet>-   -  .                      .             -           -       -


                  •        Pelayedri.otiQe o.J __ Q.ty$·(giyti~t~9t i*cJ)iig d~te.if1no~~t~?g ~Q q~y~: _____ -) isrt:q4t:~t~c,l
                           under 18 U.S.C. ~3 l03ar the basis of which is set.forth on the a_tfached sneet.

                                                                                               ~~ ~~-
                                                                                                                      App/ipaf{t'~ figi1iit1~fe -
                                   'ortrar> J.     "'-ieu/fd "
     Ori tilis d~y.                'Da~
                                  l Df        r.Bo CIC"x°D
     appejrr~d 6¢fot_e !1.lt: ,;ia t~lia,l:!ie'ele'!:tr91ii~ l!l~~ns, Was
                                                                                               Bryan T.,Moultis, SA               Qavid_F. Borref;en, Seriiof Sarg~ht
                                                                                                                      Piilitediid111e_;ii11d title

     pla.¢~d 1inc@ _oiith,l\!i9' ~t,teste4 to tlje'.<!oiJte9tt9ft}1i§
                       0


     A,ppl(ca(iiJn f!fr _i(~e~r9h ·Wal'.faijt;



     City ~rid st~te; _Raleigh, North Carolina                                                     JAMES I;. GATES,Uniteo States Magislrate Judge
                                                                                                                          Prii1teit haiiie ai1d title


sk
                                       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 1 of 44
                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

     IN THE MATTER OF THE                      )
     SEARCH OF:                                )
                                               )   CASE No.   5: ICl-mj- I832-.:J (,
     109 Ashton Place                          )
     Spring Lake, North Carolina 28390         )
     123 N Main Street                         )
     Spring Lake, North Carolina 28390         )
     165 W Manchester Rd. Unit 14-17           )
     Spring Lake, North Carolina 28390         )
     1111 N. Bragg Blvd, Suite 90              )
     Spring Lake, North Carolina 28390         )
     231 Williams Street                       )
     Fayetteville, N01:th Carolina 28301       )
     3005 Lambrusco Place                      )
     Fayetteville, North Carolina 28306        )
     3605 Heather Brook Drive                  )
     Fayetteville, North Carolina 28306        )
     4207 Cinder Lane                          )
     Fayetteville, North Carolina 28312        )
     3124 B Turtle Point Drive                 )
     Fayetteville, North Carolina 28304        )
     46 Alyssa Court                           )
     Lumberton, North Carolina 28360           )
     4811 Pinedale Blvd                        )
     Lumberton, North Carolina 28358           )
     2306 E. Elizabethtown Rd                  )
     Lumberton, North Carolina 28358           )
     39 White Oak Drive                        )
     Smithfield, North Carolina 27577          )
     1041 Highway 701 S                        )
     Four Oaks, North Carolina 27524           )

     IN THE MATTER OF THE                      )
     SEIZURE OF:                               )
                                               )
     CresCom Bank account number 4300325101 )
     Capital Bank account number 802152645  )


                                           1




SK
          Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 2 of 44
 AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR SEARCH WARRANTS
                   AND SEIZURE WARRANTS
                        .                         .


    . We, Bryan T. Moultis and David F. Borresen (hereinafter "affiants"), being first
 duly sworn, do hereby affirm and state the following:·

                                   Bryan T. Moultis

        . 1.     I, Bryan T. Moultis, am a Special Agent (S/A) of the Department of
  Homeland Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
  Security Investigations (HSI). I have been employed over seven (7) years as a HSI
  S/A and have completed the DHS Federal Law Enforcement Training Center
  (FLETC), Criminal Investigator Training Program (CITP). I am c:urrently assigned
  to the HSI Resident Agent in Charge Raleigh, North Carolina Field Office (HSI
  RAC/RA) and my duties include conducting criminal investigations for violations of
  Titles 8, 18, 19 and 21 of the United States Code, to include violations of immigration
  offenses, in conjunction with the Document Benefit Fraud Task Force ("DBFTF"),
. which investigates the manufacture and sale of fraudulent Form I-551 Immigration
  and Naturalization Resident Alien Cards, commonly known as green cards, as well
  as the fraudulent procurement of immigration benefits, such as permanent residence
  in the United States. Prior to my appointment as a HSl SIA, I was employed as
  civilian S/A with the Army Criminal Investigation Command, Major Procurement
  Fraud Unit, for a period of two years, where I performed sophisticated fraud and
  corruption investigations. As a federal agent, I am authorized to investigate·
  violations of laws of the United States and to exec:ute warrants issued under the
  authority of the United States.

                                   David F. Borresen

        2.   . I, David F. Borresen have been a Law Enforcement. Officer since
 September 1999. From July of 2008 until August 2010,- I was assigned to the
 Cumberland County Bureau of Narcotics (CCBN). The Cumberland County Bureau
 of Narcotics Unit targets and investigates violations of the North Carolina Controlled
 Substances Act. I have had experience in the inyestigations of controlled substances
 in the past as a uniformed officer prior to being assigned to the Cumberland County
 Bureau of Narcotics. During that time period I have become familiar with the
 -persons, practices and customs of those dealing in the sale and distribution of
 controlled substances in the Cumberland County area. In addition to Basic Law
 Enforcement Training, I have received instruction from other officers, from this and
 other agencies in the field of investigations, detection, identification and undercover
 purchasing of illegal controlled substances. In addition, based on my training and
 experience, I am familiar with the packaging for sale; methods of sale, and the actual

                                            2




         Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 3 of 44
     sale of illegal controlled substances. Since December of 2014 I have been assigned to
     the Cumberland County Organized Crime Unit (CCOCU) where I investigate
     ,organizations and criminal enterprises involved in illegal substantive offenses,
     including.money laundering offenses. I have been involved in a substantial number
     of organized crime cases, and I have received significant training in the law and
     operation of illegal organized criminal operations of criminal groups, units, or
     enterprises. I also have a Bachelor's of Science with a concentration in Criminal
     Justice from Campbell University.

           3.     Based upon my work experience, I know that business records are
     created in the normal operation of a business. Business records are vital to the day-
     to-day operation, obtaining financing, and for the preparation of tax returns, and
     purchase of other assets.

            4.     As a detective investigating organized crime, I have received training in
     the investigation of criminal violations of currency transaction offenses in violation
     of the Bank Secrecy Act, and the laundering of monetary instruments in violation of
     Title 18, United States Code, Sections 1956 and 1957. I have attended the Bank
     Secrecy Conference annually for the past 4 years in which, I have attended various
     specialized training seminars on money laundering and related financial crimes. This
     training has specifically covered the means and techniques, by which individuals
     engaged in criminal activities derive, launder, conceal and spend their illegal profits,
     and their use of assets to facilitate thei~ unlawful activity. My training. has also
     included means and techniques used by individuals to evade reporting and paying
     income tax, including the use of nominees and misclassification of personal expenses
     as business expenses.

           5.     Based on my training and experience, I know that individuals involved
     in money laundering activities arid other financial crimes often willfully and
     knowingly misclassify, mislabel, or omit financial transactions and accounts from
     required reporting. I know that in order for criminals to conceal and hide sources of
     taxable income, the books and records of the business are sometimes falsified.

             6.     I understand that individuals involved in financial crimes often deposit
     .all or.portions of criminal proceeds into personal or business bank accounts, or bank
     accounts in the names of accomplices (or nominees), and oftentimes use several
     accounts in various financial institutions, inside and outside the United States,
     thereby concealing the nature, source, and ownership of the proceeds making the
     proceeds more difficult to identify. I also know that monetary instruments, such as
     money orders and cashier's checks, utilized by individuals engaged in criminal
     finaricial schemes, are often secured in safe-deposit and lock boxes.


                                                3




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 4 of 44
SK
             7.    Also, I know that individuals involved in financial crimes and other
     illegal activities often place· income and assets in the name of nominees in hopes q:f
     shifting their responsibility for the payment of tax and concealing their ownership to
     protect the assets from seizure. However, such individuals often still maintai:µ the
     titles and deeds to said assets, rather than the nominee owner.

             8.    I also understand that individuals involved in financial crrmes and other ·
     illegal activities often seek to conceal or disguise the nature,. location, source,
     ownership, or control of property through a number of means, including wire
     transfers of funds using financial service companies, such as traditiorial banks,
     money transfer companies (e.g., Western Union Company, MoneyGram International
     Inc.), and virtual currency exchanges, as well as trade-based money laundering that
     often involve the trading of commodity and products.

            9.     I know from experience, and consulting with other law enforcement, ,
     that to accurately reconstruct financial histories, all forms of business and personal
     records reflective of financial transactions are required.

            10.   I am also aware that individuals engaged in conspiracies to commit
     financial and related· crimes often communicate with one another as well as with
     unwitting accomplices. I know these communications can occur in many forms,
     including person-to-person, telephonic and electronic such as email.           These
     communications typically involve details pertaining to the scheme, directions to
     subordinates as to how to carry out certain elements of the scheme and
     correspondence to and from unwitting third parties such as financial institutions and
     accountants.

            11.   I know that individuals involved in criminal endeavors conduct financial
     transactions in a manner to . avoid law enforcement detection. Based upon my
     training and experience, and consultation with other law enforcement, I know that
     persons involved in financial crimes oftentimes exchange currency for various types
     of monetary instruments, and thereby attempt to disguise and conceal their true
     business and personal affairs. Based on my training and experience, I know that
     individuals will deposit all or portions of corporate proceeds into personal bank
     accounts, or bank accounts in the names of accomplices (or, nominees), thereby I also
     know that monetary instruments, such as money orders and cashier's checks, utilized
     by individuals engaged in schemes to evade taxes, are often secured in safe-deposit
     and.lock boxes.

           12.     Also based on my training and experience, I know that individuals
     involved in drug trafficking, gambling and other illegal activities often place income
     and assets· in the name of nominees in hopes of shifting their responsibility for the

                                                4




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 5 of 44
SK
     payment of tax and concealing their ownership to protect the assets from seizure.
     However, such individuals often still maintain the titles and deeds to said assets,
     rather than the nominee owner.

           13.   I am experienced in analyzing business and personal financial records
     created and maintained by legal and illegal business entities. Such analysis
     determines the validity of the books and records and provides leads to unreported
     income and non-deductible expenditures.

            14.   I know that individuals involved in criminal endeavors conduct financial
     transactions in a manner to avoid law enforcement detection. Based upon my
     training, I know that persons involved in tax and other financial crimes exchange
     currency for various types of monetary instruments, including postal money orders
     and bank cashiers' checks, and thereby attempt to disguise and conceal their true
     business and personal affairs.

                                        INTRODUCTION

           15.   This affidavit is niade in support of applications for warrants to search
     the entire premises located ·at the following locations (hereinafter collectively
     "SUBJECT LOCATIONS"):

           a. 109 Ashton Place, Spring Lake, North Carolina 28390, (hereinafter
               "SUBJECT PREMISES N'), located within the Eastern District of North
               Carolina. SUBJECT PREMISES A is more particularly described in
               Attachment A of this affidavit;
           b. 123 N. Main Street, Spring Lake, North Carolina 28390, (hereinafter
               "SUBJECT PREMISES B''). SUBJECT PREMISES B is more particularly
               described in Attachment B of this affidavit;
           c.. 165 W. Manchester Road, Unit 14-17, Spring Lake, North Carolina 28390,
               (hereinafter "SUBJECT PREMISES C"). SUBJECT PREMISES C is more
               particularly described in Attachment C of this affidavit;
           d. 1111 N. Bragg Blvd, Suite 90, Spring Lake, North Carolina 28390,
               (hereinafter "SUBJECT PREMISES D"). SUBJECT PREMISES D is more
               particularly described in Attachment D of this affidavit;
           e. 231 Williams Street, Fayetteville, North Carolina 28301, (hereinafter
               "SUBJECT PREMISES E"). SUBJECT PREMISES E is more particularly
               described in Attachment E of this affidavit;                 .
           f. 30,05 Lambrusco Place, Fayetteville, North Carolina 28306, (hereinafter
               "SUBJECT PREMISES F"). SUBJECT PREMISES Fis more particularly
               described in Attachment F of this affidavit;                         ·
           g. 3605 Heather Brook Drive, Fayetteville, North Carolina 28306,

                                               5




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 6 of 44
SK
                (hereinafter "SUBJECT PREMISES G"). SUBJECT PREMISES G is more
                particularly described in Attachment G of this affidavit;
           h.   4207 Cinder Lane, Fayetteville, North Carolina 28312, (hereinafter
                "SUBJECT PREMISES H"). SUBJECT PREMISES His more particularly
                described in Attachment H of this affidavit;
           1.   3124 B Turtle Point Drive, Fayetteville, North Carolina 28304 (hereinafter
                "SUBJECT PREMISES I"). SUBJECT PREMISES I is more particularly
                described in Attachment I of this affidavit;
           J.   46 Alyssa Court, Lumberton, North Carolina 28360, (hereinafter
                "SUBJECT PREMISES J"). SUBJECT PREMISES J is more particularly
                described in Attachment J of this affidavit;
           k.   4811 Pinedale Blvd, Lumberton, North Carolina 28358, (hereinafter
                "SUBJECT PREMISES K"). SUBJECT PREMISES K is more particularly
                described in Attachment K of this affidavit;
           1.   2306 E. Elizabethtown Road, Lumberton, North Carolina 28358,
                (hereinafter "SUBJECT PREMISES L"). SUBJECT PREMISES L is more
                particularly described in Attachment L of this affidavit;
           m.   39 White Oak Drive, Smithfield, North · Carolina 27577, (hereinafter
                "SUBJECT PREMISES M"). SUBJECT PREMISES Mis more particularly
                described in Attachment M of this affidavit; and
           n.   1041 Highway 701 S, Four Oaks, North Carolina 27524 (hereinafter
                "SUBJECT PREMISES N"). SUBJECT PREMISES N is more particularly
                described in Attachment N of this affidavit.

           16.    This affidavit seeks to search for and seize items or information from
     the SUBJECT LOCATIONS which will lead to evidence of violations of 18 U.S.C. §§
     2342(a) (cigarette trafi.cking), 371 (conspiracy to commit cigarette trafficking), §
     1956(a)(l)(A)(i) (money laundering), 1956(a)(l)(B)(i) (money laundering), and 1956(h)
     (conspiracy to commit money laundering) (hereinafter "SUBJECT OFFENSES").

            17.   18 U.S.C. § 2342(a) makes it unlawful to knowingly ship, transport,
     receive, possess, sell, distribute or purchase contraband cigarettes. Contraband
     cigarettes are defined, with limited exceptions not applicable here, as a quantity in
     excess of 10,000 cigarettes (typically equivalent to 500 packs or 50 cartons), which
     bear no evidence of the payment of applicable State or local cigarette taxes in the
     State or locality where such cigarettes are found, if the State or local government
     requires a stamp. Trafficking in contraband cigarettes constitutes "Specified
     Unlawful Activity'' as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1). 18 U.S.C.
     §§ 1956 and 1957 make it unlawful to engage in certain financial transactions
     involving proceeds of specified unlawful activities, including transactions intended to
     promote the carrying on of specified unlawful activity, as well as transactions


                                               6




SK
          Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 7 of 44
      designed to conceal or disguise the nature, location, source, ownership or control of
      the proceeds.

              18.    In summary, this affidavit will show that JUSTIN BRENT FREEMAN,
       (hereinafter "DEFENDANT #1") FREECO, INC. (hereinafter "DEFENDANT #2"),
       MALEK HAMOUD ALSAIDI (hereinafter "DEFENDANT #3"), IBRAHIM AHMED
       ALSAIDI (hereinafter "DEFENDANT #4"), SADEK · DAHAN SHAHBAIN
       (hereinafter "DEFENDANT #5"), AYED YAHYA ALI ALSHAMI (hereinafter
       "DEFENDANT #6"), ALSHAMI YAHYA ALI ALSHAMI (hereinafter "DEFENDANT
       #7"), MOHAMED HAF:ED ABDOU (hereinafter "DEFENDANT #8"), MOHAMED E.
       OULD EL BECHIR (hereinafter "DEFENDANT #9"), AKRAM ALI AMER
       (hereinafter "DEFENDANT #10"), MOHAMED YESLEM OULD IZID BIH
       (hereinafter "DEFENDANT #11"), MOHAMMED SAAID DARWEESH (hereinafter
       "DEFENDANT #12"), EL HASSEN HAMADI, (hereinafter "DEFENDANT #13"),
       MUSHEER MOHAMMED HAZAM AL-NAQEB (hereinafter "DEFENDANT #14"),
       ALI MOHAMMED MASHLI AL QADHI (hereinafter "DEFENDANT #15"),
       MOHAMED MOUNIR (hereinafter "DEFENDANT #16"), AIED AWAD SHIBLI
       (hereinafter "DEFENDANT #17"),. SHIBLI ABU ISSA SHIBLI (hereinafter
       "DEFENDANT #18"), MANAR MOHAMMAD TALAL-MUSTAFA (hereinafter
       "DEFENDANT#l9"), MOHAMMED N. M. KHALAYFA (hereinafter "DEFENDANT
       #20"), SALEH MOHAMMAD ABDELJAWAD (hereinafter "DEFENDANT· #21"),
       KAID . M. K. ADDAILAM (hereinafter DEFENDANT #22"), AMR MOUSA
       (hereinafter "DEFENDANT #23"), ALHALEMI, AHMNJ KHALAYFA (hereinafter
       "DEFENDANT #24"), RAWHI ABDEL JABBAR KHAMS AWAD (hereinafter
       "DEFENDANT #25"), ALI AIED SHIBLI (hereinafter "DEFENDANT #26"),
       AM CHAD RAWHI KHAMIS AWAD (hereinafter "DEFENDANT #27"), WACHDI
       AWAD (hereinafter "DEFENDANT #28"), ABDALLAHI MOHAMED ELHAFEDH
       (hereinafter "DEFENDANT #29"), AHMED ELHOUSSEIN (hereinafter
       "DEFENDANT #30"), DEDDE CHEIKH (hereinafter ·"DEFENDANT #31"), and
       ARAFAT A. I. ABUHAMMOUD (hereinafter "DEFENDANT #32") (hereinafter
     . collectively "DEFENDANTS") conspired to commit.the SUBJECT OFFENSES and
       profited from the illicit trade in large quantities of cigarettes, purchas~d with cash in
       North Carolina, and driven to the northeast and distributed without payment of
       applicable state taxes. 1

             19.   This affidavit is also made in support of a criminal and civil seizure
      warrant pursuant to 18 U.S.C. §§ 981(b) and 21 U.S.C. 853(±), to seize the funds and
      assets described below (hereinafter collectively "SUBJECT ACCOUNTS") that are
      subject to forfeiture to the United States as property representing the proceeds of
      contraband cigarette trafficking and/or property involved in violations of 18 U.S.C. §§

      1The defendants have been numbered for identification purposes consistent with the case
      numbers assigned in the Indictment.
                                                7




              Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 8 of 44
SK
     1956 and 1957 (money laundering), or property traceable to such property:

           a.     The balance of all funds held in CresCom Bank account number.
                  4300325101 in the name of DEFENDANT #2 (hereinafter "SUBJECT
                  ACCOUNT 5101"), more particularly described in Attachment O; and
           b.     The balance of an funds held in Capital Bank account number
                  802152645 in the name of DEFENDANT #2 (hereinafter "SUBJECT
                  ACCOUNT 2645"), more particularly described in Attachment P.

            20. . Because this affidavit is being submitted for the purpose of securing
     warrants to search the SUBJECT LOCATIONS, your affiants have not included
     every fact known to them concerning this investigation. Instead, your affiants have
     set forth only those facts necessary to establish probable cause to believe that ·
     evidence, fruits, and instrumentalities of violations of SUBJECT OFFENSES will be.
     located at the SUBJECT LOCATIONS. More specifically, your affiants seek
     authorization to locate the items described in Attachment S and to seize those items
     as evidence, fruits, and instrumentalities of the SUBJECT OFFENSES.

             21.   Additionally, because this affidavit is being submitted for the limited
     purppse of establishing probable cause to support the issuance of a seizure warrants
     for the SUBJECT ACOUNTS, it does not include all of the facts thqt have been
     le;:irned during the course of this investigation.

            22.   The facts contained in this affidavit come from your affiants' knowledge,
     either personal or collective, involvement in this investigation, information obtained
     from others involved in this investigation, and a review cifthe records and documents
     obtained during the course of this investigation.. For simplicity purposes, this
                                                        .             .

     affidavit refers to your affiants in the plural form, although some events were
     personally witnessed by one of the co-affiants who shared the information with the
     other co-affiant during the course of the investigation .

            . BACKGROUND ON CIGARETTE REGULATIONS AND Losr9
                             CALCULATIONS    ·

            23.    The regulatory restrictions on distribution of tobacco products permits·
     the federal government to impose an excise tax on manufacturers of cigarettes, state
     governments to impose their own excise tax on the wholesalers of cigarettes, and
     retailers to collect sales tax. The interstate shipment of tobacco products is regulated
     by federal law. New York, a state involved in the investigation requires_that each
     pack of cigarettes sold at the retail level have· a tax stamp affixed thereto evidencing
     the fact that they have been subject to that state's revenue authority. North Carolina ·


                                               8




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 9 of 44
SK
     .does not have a stamp requirement. Generally, the stamps are purchased arid
     issuance of such tax "stamps" is also closely regulated.

            24.    The State excise taxes in North Carolina from 2018-2019 were $4.50 per
     carton. State excise taxes in New York from 2018-2019 were $43.50 per carton. New
     York City excise taxes were $15 per carton, for a total 58.20 per carton combining
     New York State and City taxes. Thus, during the relevant time period, the
     differential between the cost of a carton of cigarettes in North Carolina and the cost
     of the same carton in the northeast rose as high as $54 per carton ($58:50 minus
     $4.50). The investigation has revealed an estimated 213,000 cartons of illegally
     trafficked cigarettes and $12,322,943 in illegal gross proceeds attributable to the
     DEFENDANTS.

           RELEVANT BACKGROUND OF ENTITIES, INDIVIDUALS, AND
                             ACCOUNTS

                                           Entities

             .25. DEFENDANT #2 was created on July 24, 2009 when DEFENDANT #1
     registered Articles of Incorporation with the North Carolina Secretary of State. On
     February 10, 2011, DEFENDANT#l opened a business checking account in the name
     of DEFENDANT #2, and listed DEFENDANT #1 as the owner. DEFENDANT #1
     listed the principal business address of the company as SUBJECT PREMISES E.
     DEFENDANT #2 is in the business of supplying wholesale cigarette sales to
     individuals involved in cigarette trafficking. DEFENDANT #2 knowingly structured
     cigarette sales to conceal true buyers and the purpose ·of the transactions.
     DEFENDANT #1 and DEFENDANT #2 created an invoicing system that credited
     purchases of cigarettes to a variety of stores when actually other members of the
     conspiracy traveled to DEFENDANT #2 and purchased cigarettes for interstate
     transportation without the payment of applicable state taxes. From October 2018
     through the date. of this application, DEFENDANT #1 and DEFENDANT #2 have
     engaged in this activity.

             26. Al-Talal Holdings, Inc. was created on November 22, 2016 when
     DEFENDANT #19 registered Articles of Incorporation with the North Carolina
     Secretary. of State. DEFENDANT #19 was listed as the registered agent and
     .represented the primary address of the business as SUBJECT PREMISES J. Al-
     Talal Holdings, Inc. operates a business doing business as Smokeville Outlet in
     Lumberton, North Carolina. Smokeville Outlet is used as a business to purchase and
     consolidate cigarettes for interstate transportation.



                                               9




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 10 of 44
SK
                                           Individuals

            27.  DEFENDANT #1 was born and raised in Cumberland County, North·
      Carolina. DEFENDANT #1 is the owner o{DEFENDANT #2 since July 24, 2009.
      DEFENDANT #1 has signature authority on SUBJECT ACCOUNT 2645 and
      SUBJECT ACCOUNT 5101.

            28.     DEFENDANT #19 is the owner of Al-Talal Holdings, Inc. which he
      created on November 22, 2016, when he incorporated the company with the North
      Carolina Secretary of State. DEFENDANT #19 is an organizer and buyer of
      cigarettes in the criminal investigation.

                                       Financial Accounts

            29.    On or about February 10, 2011, DEFENDANT #1 and DEFENDANT #2
      opened SUBJECT ACCOUNT 2645. DEFENDANT #1 -signed as the owner and
      authorized signer of SUBJECT ACCOUNT 2645 at Capital Bank. The signature card
      was· addressed to DEFENDANT #2 at SUBJECT PREMISES E. DEFENDANT #1
      has continued to receive monthly statements relating to SUBJECT ACCOUNT 2645.

            30.    On or about March 14, 2019, DEFENDANT #1 and DEFENDANT #2
      opened SUBJECT ACCOUNT 5101. DEFENDANT #1 signed as owner and
      authorized· signer on the SUBJECT ACCOUNT 5101 at CresCom Bank. The
      Corporate Authorization Resolution was addressed to DEFENDANT #2 at SUBJECT
      PREMISES E. DEFENDANT #1 and DEFENDANT #2 have __ continued to receive
      monthly statements relating to SUBJECT ACCOUNT 5101.

                                       INVESTIGATION

             31.    Since the early Fall of 2018,.HomelandSecurity Investigations (HSI) in
     · conjunction with the Cumberland County Sheriffs Office (CCSO) Organized Crime
       Unit (OCU) has been investigating cigarette trafficking activities committed in the
       Eastern District of North Carolina. As a result of the inve~tigation, on June 19, 2019,
       a grand jury sitting in the Eastern District of North Carolina returned an indictment
       against the DEFENDANTS, charging them with the SUBJECT OFFENSES. See
       United States v. Freeman et al., 5:19-CR-258-BO (under seal). The Indictment is
       incorporated by reference as if fully set forth herein.

            32.    Your ·affiants have utilized a series of confidential sources during the
      course of the investigation. Your affiants were contacted by confidential source of
      information (hereinafter "CSI #1") who alerted your affiants that DEFENDANT #1
      and DEFENDANT #2. were. involved in supplying cigarettes to a smuggling ring.

                                                10




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 11 of 44
SK
     Your affiants learned through · investigation that DEFENDANT #1 and
     DEFENDANT #2 is a wholesale grocery supplier located at SUBJECT PREMISES E
     that specialized in selling cigarettes and grocery items to small area stores. Your
     affiants additionally learned that CCSO OCU had investigated DEFENDANT #1 in
     the past for illegal gambling.

            33.   Your affiants developed a second confidential source of information
     (hereinafter "CSI #2") who had direct knowledge and access to DEFENDANT #1 and
     DEFENDANT #2's business dealings and inside knowledge. CSI #2, who is known
     to your affiants, has provided credible and reliable information regarding the
     purchases as well as information regarding DEFENDANT #6, DEFENDANT #7,
     DEFENDANT #8, DEFENDANT #11; DEFENDANT #20, DEFENDANT #24,
     DEFENDANT #25, DEFENDANT #26, DEFENDANT #27, and DEFENDANT #28
     purchasing cigarettes under false business names, information, and documents. Your
     affiants have received from CSI #2 photos of documents such as bills of sales .and
     internal inventory tracking reports from DEFENDANT #1 and DEFENDANT #2,
     which corroborate much of the information provided b:y CSI #2.

              34.    Over the past year, your affiants have observed and documented the
       smuggling organization's methods and means of operation and have identified a
       variety of vehicles used by the DEFENDANTS and the organization in order to
       transport the contraband cigarettes to the SUBJECT LOCATIONS identified in this
       affidavit to further the commission of the SUBJECT OFFENSES. The group utilized
       DEFENDANT #8, DEFENDANT #9, DEFENDANT #12, DEFENDANT #13,
       DEFENDANT #16, and DEFENDANT #29 and additional couriers from North.
       Carolina and Virginia to transport cigarettes to New York. Your affiants have
       followed a number of couriers, including DEFENDANT #8, DEFENDANT #9,
       DEFENDANT #12, DEFENDANT #13,. DEFENDANT #16, DEFENDANT #18,
       DEFENDANT #22, DEFENDANT #23. DEFENDANT #29, DEFENDANT #30, and
       DEFENDANT #31, from the Eastern District of North Carolina across the North
       Carolina state line· into Virginia after observing them load cigarettes from the
       SUBJECT PREMISES C, SUBJECT PREMISES L, and SUBJECT PREMISES N.
       Your affiants provided information to Henrico County Police in Virginia that led to
     . traffic stops involving DEFENDANT #9, DEFENDANT #12, DEFENDANT #18,
       DEFENDANT #22, and DEFENDANT #23 in which law enforcement seized bulk                    1


       cigarette shipments of over 500 cartons of cigarettes well in excess of 10,000
       cigarettes.    After a series of traffic stops and arrests· in Virginia, some of the
       DEFENDANTS shifted their transportation route to travel from Fayetteville, North
       Carolina through Greensboro, North Carolina to U.S. Highway 29 into Virginia. Your
       affiants noted that this route added two hours to the trip to northern Virginia. Based
     · on your affiants' training and experience, this was done to avoid law enforcement on
       I-95, in the vicinity of the Richmond, Virginia, area. This has been a consistent

                                                11




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 12 of 44
SK
       pattern throughout the fall of 2018, and the winter, spring and into the summer of
       2019 with almost daily pickups, deliveries and transportation of cigarettes northward
       and. out of the state of North Carolina. Your affiants !?.ave physically followed
       DEFENDANT #8, DEFENDANT #13, and DEFENDANT #16 with loads of cigarettes
       to Bailey's Crossing Apartments in Arlington, Virginia, and documented
       DEFENDANT #13 and DEFENDANT #16 transferring cigarettes to another vehicle
       that traveled to Syracuse, New York. DEFENDANT #16 was documented by New
       York State Tax investigators unloading the cigarettes at a storage business in
       Syracuse the following morning. Additionally, your affiants have utilized court
       ordered electronic tracking devices installed on courier vehicles operated by
       DEFENDANT #8 and DEFENDANT #13 to document a pattern of stops at Bailey's
       Crossing apartments in Arlington Virginia. Frequently, the courier vehicles operated
     . by DEFENDANT #8 and DEFENDANT#13 returned to Fayetteville, North Carolina
       after the brief stop at the apartment complex.

             35.   Your affiants have conducted extensive surveillance throughout this
      investigation utilizing .video cameras and still photography to document the,
      organization's criminal activities. Your affiants have observed· arid noted that
      DEFENDANT #3, DEFENDANT #5 and DEFENDANT #10 have continuously
      transported cigarettes from SUBJECT PREMISES· C and storefronts and deliver
      them to other clandestine locations, to include storage units that are currently not
      being used, and or met other DEFENDANTS to off load these cigarettes from one
      vehicle to another.

             36.   Your affiants have observed and documented DEFENDANT #6 and
      DEFENDANT #7 meeting with DEFENDANT #8 anq./or DEFENDANT #13 prior to
      making purchases of cigarettes from DEFENDANT #1 and DEFENDANT #2. Your
      affiants and members of the CCSO OCU have witnessed DEFENDANT #8 and/or
      DEFENDANT #13 deliver large quantities of bulk U.S currency to DEFENDANT #6
      and DEFENDANT #7 at various business parking lots. After DEFENDANT #6 and
      DEFENDANT #7 received the money they traveled directly to DEFENDANT #2 to
     .purchase the cigarettes.

             37.    Your affiants noted and documented DEFENDANT #6 going to
      DEFENDANT #2 and purchasing large quantities of cigarettes on an almost daily
      basis. DEFENDANT #6, and DEFENDANT #7, became the primary· buyers of the
      cigarettes for the cigarette trafficking organization. Your affiants have documented
      over $3 million dollars of cigarette purchases and transactions that DEFENDANT
      #6, and DEFENDANT #7 made from DEFENDANT #1 and DEFENDANT #2 since
      October of 2018.



                                                12




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 13 of 44
SK
            38.    Throughout this investigation your affiants noted that DEFENDANT #6
     and other DEFENDANTS traveled between SUBJECT PREMISES A, SUBJECT
     PREMISES B, SUBJECT PREMISES C, SUBJECT PREMISES D, and SUBJECT
     PREMISES E consistently purchasing, unloading, storing, repackaging and re
     loading large quantities of cigarettes and often times moving back and forth between
     the SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT PREMISES C,
     SUBJECT PREMISES D, and SUBJECT PREMISES E throughout the day. Further,
     throughout the investigation, your affiants have documented DEFENDANT #6
     traveling from SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT
     PREMISES C, SUBJECT PREMISES D, and SUBJECT PREMISES E to meetings
     for "money drops", purchasing cigarettes to be trafficked, and meeting with other
     DEFENDANTS. DEFENDANT #6 has throughout the investigation represented that
     the purchases of the cigarettes were for resale in SUBJECT PREMISES B and
     SUBJECT PREMISES D along with a number of other stores, which DEFENDANT
     #6 does not appear to frequent or even be associated with. DEFENDANT #6 has on
     numerous occasions met with DEFENDANT #7 and DEFENDANT #8 at SUBJECT
     PREMISES A. Your affiants have documented cases of cigarettes being transferred
     from DEFENDANT #6's truck to other vehicles on a number of occasions in the front
     yard of SUBJECT PREMISES A. DEFENDANT #6 consistently used SUBJECT
     PREMISES A, SUBJECT PREMISES B, SUBJECT PREMISES C, SUBJECT
     PREMISES D, and SUBJECT PREMISES E to carry out his portion of the illegal
     activity. DEFENDANT #6 traveled approximately between SUBJECT PREMISES A,
     SUBJECT PREMISES B, SUBJECT PREMISES C, SUBJECT PREMISES D, and
     SUBJECT PREMISES E in December 2018, sixteen (16) times; twenty six (26) times
     in January 2019; fifteen times (15) in February 2019; twenty two (22) times in March ·
     2019; thirty one (31) times in May of 2019, and over twenty (20) times in June of 2019.
     These trips between SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT
     PREMISES C, SUBJECT PREMISES D, and SUBJECT PREMISES E were in
     conjunction with money pickups with some other DEFENDANTS and/or purchasing
     large quantities of cigarettes with this US currency.

            39.    Since December 11, 2018 through the date of this affidavit, your affiants
     using physical and technical surveillance documented DEFENDANT #6 making
     purchases of cigarettes from DEFENDANT #1 and DEFENDANT #2 then driving
     directly to SUBJECT PREMISES C which is a storage facility. SUBJECT PREMISES
     C is a storage facility named Manchester Mini Storage. Your affiants were able to
     determine the storage unit number 14-17 is rented by DEFENDANT #8. SUBJECT
     PREMISES C has access on both sides of the building and has two separate doors.
     One door has the #14 and the other has #17. While having two doors and numbers.
     SUBJECT PREMISES C is rented by DEFENDANT #8. Your affiants have
     extensively documented almost daily cigarette drop offs by DEFENDANT #6 and
     from other· members . of the cigarette trafficking organization throughout this

                                               13




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 14 of 44
SK
      investigation. Once these cigarettes are inside of SUBJECT PREMISES C, other
      members such as DEFENDANT #8 and DEFENDANT #13 would then repackage
      these cigarettes into black plastic trash bags prior to reloading . into transport
      vehicles. Your affiants have observed and documented these vehicles leave from
      SUBJECT PREMISES C and drive north either using U.S. Highway 29 through
      Virginia or I-95 through Virginia. Your affiants have utilized physical surveillance
      documenting these vehicles did in fact leave the state of North Carolina and drive to
      northern Virginia and/or New York.

             40.    Surveillance by your affiants have also documented DEFENDANT #8,
      DEFENDANT #13, and DEFENDANT #29 using an apartment located at SUBJECT
      PREMISES I as a base of operation where they meet and sleep in between trips from
      Fayetteville, North Carolina, to northern Virginia and/or New York, New York. Your
      affiants have observed DEFENDANT #8, DEFENDANT #13, and DEFENDANT #29
      return from smuggling trips to SUBJECT PREMISES I. Your affiants have observed
      DEFENDANT #8, DEFENDANT #13, and DEFENDANT #29 leave SUBJECT
      PREMISES I to make pickups of cigarettes to be transported out of state. Your
      affiants have noted DEFENDANT #8, DEFENDANT #13, and DEFENDANT #29
      often are carrying book bags or plastic bags to and from SUBJECT PREMISES I.
      Additionally, DEFENDANT #8 and DEFENDANT #13 have been observed making
      "money drops" in which they left SUBJECT PREMISES I and met with
      DEFENDANT #6 to provide the funds for DEFENDANT #6 to make large cigarettes
      purchases from DEFENDANT #1 and DEFENDANT #2. Since February 20, 2019 to
      the date of this affidavit, your affiants have documented some combination of
      DEFENDANT #8, DEFENDANT .#13 and DEFENDANT #29 utilizing SUBJECT
      PREMISES I fo:r- purposes of furthering the criminal enterprise.

              41.    Your affiants identified DEFENDANT #5 as a supplier of cigarettes to
       the cigarette trafficking organization. Your affiants have observed and documented
       DEFENDANT #5 transporting cigarettes from tobacco stores to SUBJECT
       PREMISES C to be trafficked out of the state of North Carolina by DEFENDANT #8
       and DEFENDANT #13. Your affiants additionally observed DEFENDANT #5 on a
       number of occasions meet with some of the DEFENDANTS in parking lots or at
       storage facilities rented by inembers of the conspiracy, including SUBJECT
       PREMISES C, for housing cigarettes. DEFENDANT #5 resides at SUBJECT
       PREMISES F. Your affiants used physical and electronic tracking tools to document
       DEFENDANT #5 leaving SUBJECT PREMISES F and deliver cigarettes to storage .
       units, including SUBJECT PREMISES C, where surveillance has indicated large
       quantities were being compiled for trafficking into New York. Surveillance also
       documented often times DEFENDANT #5 arrives at these locations, · including
       SUBJECT PREMISES C, alone and using a key to unlock the door and drop off cases
     . of cigarettes, which would be picked up by DEFENDANT #8 and DEFENDANT #13

                                               14




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 15 of 44
SK
     for transport to New York. Your affiants documented on multiple occasions
     DEFENDANT #5 would leave SUBJECT PREMISES F and meet DEFENDANT #8
     in the parking lot of First Bank on Village Drive in Fayetteville, North.Carolina. The
     two would exchange a black in color plastic bag which is commonly used within this
     trafficking organizatio~ to transport money. Your affiants have been advised by CSI
     #2 that the organization typically delivers the money in black plastic bags to
     DEFENDANT #2 when making purchases. These mee:tings with DEFENDANT #8
     would take place prior to DEFENDANT #8 making a daily run north trafficking
     cigarettes. Your affiants have observed and documented on multiple occasions
     DEFENDANT #5 travel from First Bank on Village Drive to BB&T on Boone Trail,
     Fayetteville, North Carolina, approximately 200 yards away and then to Wells Fargo
     Bank located just down Owen Drive on Walter Reed Road. DEFENDANT #5 has
     been surveilled making these trips· to three separate banks within minutes of each
     other and often times. carrying a black in color plastic bag in hand into the bank or a
     stack of U.S. currency which was visible to your affiants. During the time .frame of
     February and March 2019 while your affiants were monitoring DEFENDANT #5's
     movement with a GPS device it was observed that DEFENDANT #5 traveled from
     SUBJECT PREMISES F to multiple banks, money drops with coconspirators and/or
     to SUBJECT PREMISES C six (6) separate occasions. DEFENDANT #5 has been a
     steady supplier of cigarettes and often times DEFENDANT #5 drives directly from
     SUBJECT PREMISES F to clandestine locations, including SUBJECT PREMISES
     C, to drop off these loads of cigarettes.

              42.    Your affiants have observed and documented DEFENDANT #3 who
       resides at SUBJECT PREMISES G transporting large quantities of cigarettes to
       storage units, including SUBJECT PREMISES C, throughout Cumberland County.
       These storage units, including SUBJECT PREMISES C, have been and are rented by
       DEFENDANT #8. Many times DEFENDANT #3 would deliver cigarettes after
       driving from SUBJECT PREMISES G to the storage units, including SUBJECT
       PREMISES C, and then back to SUBJECT PREMISES G indicating DEFENDANT
      #3's home, SUBJECT PREMISES G, is being used to house cigarettes or documents
       as to where the cigarettes may have come from. DEFENDANT #3 has on numerous
       occasions driven from SUBJECT PREMISES G to various retail tobacco stores he
       owns or is associated with and picks up several cases of cigarettes at each location
       and carries them out of the back door. DEFENDANT #3 then delivers them to a
       clandestine storage facility or meets coconspirators behind shopping centers and
       offloads the cigarettes from his van to their transport vehicle. DEFENDANT #3 has
       continuously through this investigation used SUBJECT PREMISES G or vehicle to
       house or transport cigarettes. Your affiants on more than 6 occasions throughout this
     · investigation observed DEFENDANT #3's continued criminal activity and meeting
       with and delivering contraband cigarettes to coconspirators as well as to clandestine_
       storage facilities.

                                                15




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 16 of 44
SK
            43.    Your affiants identified DEFENDANT #10 as a supplier and transporter
     of cigarettes for the cigarette trafficking organiza:tion: DEFENDANT #10 has
     supplied and/or picked up cigarettes at various storage facilities, including SUBJECT
     PREMISES C, during the course of the investigation. Surveillance has observed
     DEFENDANT #10 using his vehicle and rental vehicles to transport cigarettes that
     were being supplied to the trafficking organization. Your affiants utilized physical
     and electronic surveillance following and documented DEFENDANT #10 traveling
     from storage locations, SUBJECT PREMISES C, to his residence which is located at
     SUBJECT PREMISES H. Your affiants received information from CSI #1 that
     DEFENDANT #10 had been the subject of a cigarette smuggling investigation in New
     York. CSI #1 reported that DEFENDANT #10 had been linked to renting a number
     of vehicles that had been identified as couriers by New York law enforcement.

            44.    Your affiants identified DEFENDANT #1 and DEFENDANT #2 as a
     supplier of cigarettes for the smuggling organization. DEFENDANT #1 resides at and
     owns DEFENDANT #2 which is located at SUBJECT PREMISES E. Your affiants
     have evidence to believe DEFENDANT #1 has·structured cigarette purchases of the
     smuggling organization to hide and conceal the cigarette trafficking organizations
     criminal activity by listing single purchases of often time l000's of cartons of
     cigarettes as being purchased by multiple stores or buyers. DEFENDANT #1 has
     aided and assisted the smuggling organization by funneling their illegal money
     through his business to further the criminal organizations smuggling activity. CSI
     #2 reported that DEFENDANT #1 had identified the smuggling organization as the
     ''Yemanese Mafia" in conversation and explained to the source that the smuggling
     organization transported the cigarettes up north to be sold on the black market. Your
     affiants know based on information from CSI #2 that DEFENDANT #2 maintains
     records and documents of sales -and transactions with in the building located at
     SUBJECT PREMISES E. Your affiants learned from CSI #2 that DEFENDANT #6
     AND DEFENDANT. #7 paid for the purchases of cigarettes in large sums of U.S.
     currency which are handed over to DEFENDANT #1 o~ his employees in black plastic
     trash bags which is not industry standard for businesses conducting financial
     transactions. Surveillance has documented DEFENDANT #1 helping load these
     cases of cigarettes into rental vehicles, trucks and vans as well as watching the
     loading. Many times DEFENDANT #1 stands by after the loading and watches.these
     loads being concealed with black blankets or quilts before the buyers leave the
     property. DEFENDANT #1, and by his direction his employees, make large cash
     deposits into multiple accounts at Crestcom Bank and Capital Bank/ First Bank of
     Tennessee on a daily basis.

           45.  Your affiants identified DEFENDANT #19 as the financier, organizer,
     buyer and distributor of contraband ciiarettes. DEFENDANT #19 resides at

                                              16




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 17 of 44
SK
       SUBJECT PREMISES J. Since October of 2018 your affiants have documented
       DEFENDANT #19 purchasing and distributing thousands of cartons of cigarettes on
       multiple occasions. DEFENDANT #19 continuously travels from Robeson County,
       North Carolina northward to include Raleigh and Smithfield; North Carolina,
       making large purchases of cigarettes and depositing them in clandestine storage·
       locations such as business sites, including SUBJECT PREMISES L, residences,
       including SUBJECT PREMISES M, and private garages, including SUBJECT
       PREMISES N. Your affiants have also surveilled DEFENDANT #19 after making
       purchases of cigarettes to locations in which a vehicle was parked stationary with no
       driver inside and DEFENDANT #19 would access the trunk of the car or the bed of a
       covered pickup truck and unload cases of cigarettes to then be loaded into the vehicle
       DEFENDANT #19 was driving. DEFENDANT #19 would then take all. these
       cigarettes and deliver them to clandestine storage locations, including SUBJECT
       PREMISES L, SUBJECT PREMISES M, and SUBJECT PREMISES N where drivers
       would pick these loads up and take them north and out of the state of North Carolina.
       Your affiants documented DEFENDANT #24 and DEFENDANT #29 traveling to
       SUBJECT PREMISES J in their vehicles. DEFENDANT #24 traveled to SUBJECT
       PREMISES J after ·making a large purchase of cigarettes in Fayetteville, North.
       Carolina. DEFENDANT #29 traveled to SUBJECT PREMISES J after driving back
       from New York through the night. Your affiants are aware of a March 19, 2019, bulk
       currency seizure where DEFENDANT #19 was stopped on I-95 in Cumberland
       County by deputies and found to have $32,200.00 in U.S. currency in the vehicle that
       was believed to be proceeds from cigarettes trafficking. As a result of a consensual
       interview with DEFENDANT #19, your affiants identified bank accounts belonging
       DEFENDANT #19. On March 20, 2019, DEFENDANT #19 was interviewed by law
       enforcement and produced bank statements indicating accounts were used for his
       business Smokeville Tobacco located SUBJECT PREMISES L. The account was in
     · the name ofAl-TalalHoldings, Inc., whichDEFENDANT#19was the owner. During
       the interview, DEFENDANT #19 made a number of false statements about the
       amounts of cigarettes purchased and his method of payment for purchasing
       cigarettes. The North Carolina Department of the Secretary of State has SUBJECT
       PREMISES J as a listed address for Al-Talal Holdings, Inc.      .             .

           46.  During the course of this investigation, your affiants have documented
     DEFENDANT #20, DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and
     DEFENDANT #28 utilizing or frequenting daily SUBJECT PREMISES K.
     DEFENDANT #20, DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and
     DEFENDANT #28 are all purchasers and transporters of contraband cigarettes being
     smuggled form North Carolina to Virginia and New York.         DEFENDANT #20,
     DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and DEFENDANT #28
     have made almost daily trips as a group to Sam's Club in Fayetteville, North
     Carolina, USA Wholesale, and/or SUBJECT PREMISES E. Your affiants · have

                                               17




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 18 of 44
SK
     . documented DEFENDANT . #20, DEFENDANT #24, DEFENDANT #25,
       DEFENDANT #27 and DEFENDANT #28 leaving SUBJECT PREMISES K and
       driving directly to locations, including SUBJECT PREMISES E, to purchase large
       quantities of cigarette with U.S. currency. Your affiant have also observed
       individuals leave SUBJECT PREMISES Kand drive to SUBJECT PREMISES Land
       pick up black in color trash bags containing U.S. currency. DEFENDANT #20,
       DEFENDANT #24, DEFENDANT #25, DEFENDANT. #27 and DEFENDANT #28
       would then drive directly' to SUBJECT PREMISES E and purchase cigarettes from
       DEFENDANT #1 and DEFENDANT #2. Your affiants were able to confirm this
       information through surveillance and information provided by CSI #2 as to the U.S.
       currency coming from the DEFENDANT #20, DEFENDANT #24, DEFENDANT #25,
       DEFENDANT #27 and DEFENDANT #2'8 as well as being delivered in black in color
       plastic bags to DEFENDANT #1 and DEFENDANT #2. DEFENDANT #20,
       DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and DEFENDANT #28
       working in concert operate daily -from SUBJECT PREMISES K to facilitate their
       illegal activity.         ·

               47.    Yollr affiants have extensive surveillance and documentation of
        members of the conspiracy utilizing SUBJECT PREMISES L to house and distribute
        cigarettes. SUBJECT PREMISES Lis owed by Speedway Imports, Inc. which is
        owned by DEFENDANT #19's brother. SUBJECT PREMISES L houses three
       business which are all joined. These business have access to a bay area or garage
        area which is located in the back right hand side of the building. Your affiants have
        observed co-conspirators access the front doors of all three businesses. Two of the
      · store front have signs and lights as if there are open for business. The store front to
                      a
        the far left has sign above the doorway naming that business as "Tobacco N Vape" .
     . The store in the middle has a sign above the door naming this store "Lumberton
        Furniture Gallery". Your affiants have documented members of the conspiracy
        arriving at the garage door to deliver large quantities of cigarettes. On many
        occasions if the garage door is down the coconspirators will park their vehicle in front
        of the garage door and walk around to the front of the building. The coconspirators
        will then open the garage door from the inside then offload these cigarette into the
       building. The cigarettes were then consolidated after several more deliveries from
        the organization are made, and eventually picked up for transport out of the state of
        North Carolina. Your affiants have further documented DEFENDANT #24 drive
        from SUBJECT PREMISES Kand walk into the business on the far left of SUBJECT
        PREMISES L. A few moments later, DEFENDANT #24 walked out of the "Tobacco
        N Vape" store at SUBJECT PREMISES L holding a black in color plastic bag and
        climb into the van DEFENDANT #24 was riding in. The van then drove directly to
        SUBJECT PREMISES. E and purchased a large quantity of cigarettes from
        DEFENDANT #1 and DEFENDANT #2. CSI #2 confirmed DEFENDANT #24 paid


                                                 18




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 19 of 44
SK
     for the cigarettes in U.S. currency and had taken the money out of a black in color
     plastic bag.

            48.    Your affiants have observed and documented DEFENDANT #17,
     DEFENDANT #19, and DEFENDANT #26 utilize SUBJECT PREMISES M to house
     a:nd distribute contraband cigarettes. DEFENDANT #26 is the son of DEFENDANT
     #17. DEFENDANT #17 and DEFENDANT #26 both live at SUBJECT PREMISES
     M. DEFENDANT #17 and DEFENDANT #26 have on many occasions in the past
     months traveled between SUBJECT· PREMISES M and SUBJECT PREMISES N
     almost daily moving cigarettes between SUBJECT PREMISES M and SUBJECT
     PREMISES N and awaiting transport vehicles to transport and traffic shipments of
     cigarettes into Virginia arid New York. Your affiants have. also documented
     shipments from SUBJECT PREMISES E be transported directly to SUBJECT
     PREMISES M in a white van by DEFENDANT _#26. Your affiants have also
     documented DEFENDANT #19 and DEFENDANT #26 moving cigarettes between
     SUBJECT PREMISES L and SU13JECT PREMISES M and consolidating these
     cigarettes for distribution north.

            49. · Your affiants have through extensive surveillance identified SUBJECT
     PREMISES N as a clandestine storage location for contraband cigarettes. This is a
     private storage facility. SUBJECT PREMISES N is rented and controlled by
     DEFENDANT #17. DEFENDANT #17 also has remote access to this storage garage.
     Your affiants have documented loads of contraband cigarettes being delivered to
     SUBJECT PREMISES N as well as vehicles arriving and loading up these cigarettes
     to be transported north of the state of North Carolina. Your affiants have observed
     large quantities of cigarettes being purchased by coconspirators and being driven to
     SUBJECT PREMISES N where they were delivered and redistributed for smuggling
     north to Virginia and New York.

                                FINANCIAL INVESTIGATION

                                    Analysis of Bank Records

           50.     Your affiants received information from CSI #2 related to DEFENDANT
     #1 and DEFENDANT #2 use of the banking system to further the conspiracy. CSI
     #2 explained that members of the conspiracy purchase cigarettes from DEFENDANT
     #2 primarily with cash. Your affiants know based on their training and experience,
     and learned through this investigation, that the cash being used to purchase the
     cigarettes is proceeds from prior illicit cigarette sales that is then reinvested into the
     criminal enterprise. CSI #2 explained that DEFENDANT #2's employees deposit the
     cash proceeds into SUBJECT ACCOUNT 5101. DEFENDANT #2's employees then
     write a check from SUBJECT ACCOUNT 5101, to DEFENDANT #2. The check is

                                                 19




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 20 of 44
SK
     deposited into SUBJECT ACCOUNT 2645. DEFENDANT #1 and DEFENDANT #2
     then pay the cigarette distributors for the cigarettes being sold to DEFENDANT #2.
     CSI #2 stated that SUBJECT ACCOUNT 5101 was set up to run cash deposits
     through to avoid "banking fees for cash deposits" at Capital Bank, and prior to the
     creation of that account DEFENDANT #1 and DEFENDANT #2 utilized SUBJECT
     ACCOUNT 2645 to further the conspiracy.

            51.    Your affiants reviewed banking records for SUBJECT ACCOUNT 5101.
     Your affiants located the following series of checks from SUBJECT ACCOUNT 5101
     that illustrate and corroborate the information provided by CSI #2.


                                 Date                Amount          Endorsed
         Pay to the order of
                                 03/28/2019          $96,817.33      For Deposit Only
         DEFENDANT #2
                                 03/29/2019          $62,007.28      For Deposit Only      ''
         DEFENDANT #2
                                 04/02/2019          $167,995.06     No Endorsement
         DEFENDANT #2
                                 04/03/2019 .        $158675.00      For Deposit Only ·
         DEFENDANT #2
                                 04/04/2019          $113,061.00     For Deposit Only
         DEFENDANT #2
                                 04/05/2019          $62,333.10      For Deposit Only
         DEFENDANT #2
                                 04/08/2019          $60,093.15      For Deposit Only
         DEFENDANT #2
                                 04/09/2019          $149,756.06     For Deposit Only
         DEFENDANT #2
                                 04/10/20i9          $137,685.00     For Deposit Only
         DEFENDANT #2

           52.   SUBJECT ACCOUNT 5101- statement for March of 2019 indicated'that
     the account received $159,849.02 in credits and $95,080.25 in debits. SUBJECT
     ACCOUNT 5101 statement for April of 2019 indicated that the account received
     $2,963,067.77 credits and $2,768,235.72. in debits. SUBJECT ACCOUNT 5101
     statement for May of 2019 indicated that the account received $3,031,021.45 credits
     and $3,159,034.28 in debits.

           53:   SUBJECT ACCOUNT 2645 statement for January of 2019 indicated
     that the account received $1,659,971.53 · in credits and $1,838,110.91 in debits.
     SUBJECT ACCOUNT 2645 stateinent for February of 2019 indicated that the
                                                20




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 21 of 44
SK
     account received $1,587,706.74 in credits and $1,504,984.86 in debits. SUBJECT·
     ACCOUNT 2645 statement for March of 2019 indicated that the accounf received
     $2,156,793.15 in credits and $2,184,591.10 in debits.

           · 54.   Your affiants have conducted extensive surveillance of Smokeville
     Outlet in Lumberton, North Carolina, and documented that DEFENDANT #i9 is
     using the business building to consolidate cigarettes for interstate shipment. A
     network of buyers have been observed purchasing cigarettes at DEFENDANT #2 and
     driving to the Smokeville Outlet at SUBJECT PREMISES L where the cigarettes are
     being consolidated. Shortly after the buyers depart, individuals that have .been
     identified as transporters arrive and pick up cigarettes and .drive them to Virginia
     and New York.

           55.    From March 14, 2019, to May 30, 2019, 56 checks totaling $6,490,967.73
     were issued from SUBJECT ACCOUNT 5101 to DEFENDANT #2 and deposited into
     SUBJECT ACCOUNT 2645.

            56.    In March 2019, 4 checks totaling $917,324.24 were issued from
     SUBJECT ACCOUNT 2645 to SouthCo, Inc., a tobacco wholesaler. SouthCo, Inc.
     supplied cigarettes to DEFENDANT #1 and DEFENDANT #2 that were sold to the
     cigarette trafficking organization.

            57.    In March 2019, 24 checks totaling $1,214,323.68 were issued from
     SUBJECT ACCOUNT 2645 to Atlantic Dominion Distributors. Atlantic Dominion
     Distributors supplied cigarettes to DEFENDANT #1 and DEFENDANT #2 that were
     sold to other members of the conspiracy.

                      Summary of Probable Cause for Seizure Warrants

            58.    For purposes of this seizure warrant, your affiants have probable cause
     to believe the aforementioned assets are subject to forfeiture pursuant to 18 U.S.C. §
     981 based on the following information.

            59.  While running DEFENDANT #2, DEFENDANT #1 sold cigarettes to
     other members of the conspiracy who were trafficking cigarettes from North Carolina
     to New York. DEFENDANT #1 accepted cash payments for trafficked cigarettes. The .
     cash was deposited into SUBJECT ACCOUNT 5101 and then transferred to
     SUBJECT ACCOUNT 2645. Funds from both SUBJECT ACCOUNT 5101 and
     SUBJECT ACCOUNT 2645 were used to continue purchasing cigarettes for the
          .       .
     ongorng conspiracy.



                                              21




            Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 22 of 44
SK
             60.    The organization utilized members· of the conspiracy 'to purchase
      cigarettes from DEFENDANT #1 and DEFENDANT #2. The co-conspirators would
      place daily orders with DEFENDANT #2. DEFENDANT #1 and DEFENDANT #2
      created an invoicing system that credited purchases of cigarettes to a variety of stores
      when actually members of the conspiracy traveled to DEFENDANT #2 and purchased
      the cigarettes for interstate transportation without the payment of applicable state
      taxes.

              61.   Members of the conspiracy often covered the loads of cigarettes with
       blankets and sheets to secret the load while at the loading dock df DEFENDANT #2
     . in the presence of DEFENDANT #2 employees and DEFENDANT #1.

             62.    On multiple occasions, DEFENDANT #1 and DEFENDANT #2 allowed
      DEFENDANT #6 to drive a DEFENDANT #2 van to transport loads of cigarettes to
      storage facilities for interstate shipments when the loads were too large to transport
      in pickup trucks.
             '
             · 63.   Since October of 2018, DEFENDANT #19 has operated a group of co-
       conspirators that have purchased cigarettes in. North Carolina for transportation to
       New York. DEFENDANT #19 and DEFENDANT #17 rented warehouse space at
     . SUBJECT PREMISES N. SUBJECT PREMISES N was used consolidate shipments
       of cigarettes for interstate transportation.

                                         CONCLUSION

              64. . Based on the above information, there is probable cause to believe that
      the SUBJECT OFFENSES have been committed, and that the property and items
      listed in Attachment Q are to be located at the SUBJECT LOCATIONS.

             65.   Based upon the foregoing, your affiants respectfully request that this
      Court is~ue warrants to search the SUBJECT LOCATIONS each of which are more
      particularly described in Attachments A-N and to authorize the seizure of the items
      described in Attachment Q.

             66.    Based on the above information, there is probable cause to believe that
      the SUBJECT ACCOUNTS de~cribed in Attachments O-P are forfeitable pursuant to
      18 U.S.C. §§ 981(a)(l)(A) and 982(a)(l) as property involved in violations of 18 U.S.C.
      §§ 1956 and 1957 (i.e. money laundering), and 18 U.S.C. § 981(a)(l)(C) as property
      which constitutes or is derived from proceeds traceable to a specified unlawful activity
      or conspiracy to commit such an offense, to wit contraband cigarette trafficking in
      violation of 18 U.S.C. § 2342.


                                              · 22




             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 23 of 44
SK
              67.    Your afffa.nts respectfo1ly s:ubmit that a reattaining ordet unde1r 2l
      U,$,C. § 8:Q3($) may ii9t he s:1,-iftichmt t9 assure the l:l:vail~qility o_f the prope;rty fo1·
      forfeiture,: because funds held in bank accounts can be easily liquidated or
      tr;nsfetted. Based upon the fo1:egoirtg, yoiu· affiahts respectfully .request that this-
      ·co-utt h;su~ seizm·e. warra:p.ts, for JtU £t1.n~$ J:wld. in the $tJJ3~Ed't' ACdOUNf$ list.eel
      hl AttaQhm_ents 0:-J?.

              Further.ygi.J~~ affia.1.1ts sayeth :n9t. ·




                                                /~
                                             Bryant, Moultia
                                                                            --·
                                             $pecj:al .i\ge.nt
                                             Homeland Security Investigations



                                           ~_:::x-~~~.
                                             David F, Borre13en ·
                                             Seaj9r Sf,lrg~IJ.t De.teqtiye.
                                             Cumberland County Sheriffs Office



      On this    l~ay of Jilly :2019, Special Agent Bryan T. Moultis arid Semor Sargent
      David F. Borresei.l, appeared before in,¢ yia :telii:ihl~ electto:W.c m~an$; Wete p_laced.
      .tJq.cle:t oatli, ~p.d ~.tteS.tE;icl fa) tp.e CO'Q.tguts of tp.is Affidavit.      -.




      JANIE
     , United States. Magistrate J:uage




                                                       2:3




SK          Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 24 of 44
                                 ATTACHMENT A

              DESCRIPTION OF PREMISES TO BE SEARCHED

109 Ashton Place, Spring Lake, North Carolina 28390

SUBJECT PREMISES A is located in Spring Lake , North Carolina. SUBJECT
PREMISES A is a single story dwelling with light green in color siding and dark green
in color shutters, tan trim and a white in color door. The dwelling is a single-family
residence and is located in the west end of the circle on Ashton Place.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 25 of 44
                                ATTACHMENT B

              DESCRIPTION OF PREMISES TO BE SEARCHED

123 N Main Street , Spring Lake, North Carolina 28390

SUBJECT PREMISES B is located in Spring Lake, North Carolina. SUBJECT
PREMISES B is a brick single story business located on the far right hand side of a
block of businesses and has the numb er s "123" affixed above the front door of the
business .




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 26 of 44
                                ATTACHMENT C

              DESCRIPTION OF PREMISES TO BE SEARCHED

165 W Manchester Rd., Unit 14-17, Spring Lake, North Carolina 28390

SUBJECT PREMISES C is located in Spring Lake, North Carolina. SUBJECT
PREMISES C is a storage unit located in Manchester Mini Storage on the southern
side of Manchester Road near the intersection of N. Bragg Blvd. The unit is tan in
color with blue in color doors. The unit is a drive through unit with a door on either
end. Above one of the doors is the number "14" and the other is "17".




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 27 of 44
                                ATTACHMENT D

              DESCRIPTION OF PREMISES TO BE SEARCHED

1111 N. Bragg Blvd, Suite 90, Spring Lake, North Carolina 28390

SUBJECT PREMISES D is located in Spring Lake, orth Carolina. SUBJECT
PREMISES D is a single story business located in the southeast corner of a shopping
center and has the number "90" above the door. The building is a white in color cinder
block building.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 28 of 44
                                ATTACHMENT E

             DESCRIPTION OF PREMISES TO BE SEARCHED

231 Williams Street, Fayetteville, North Carolina 28301

SUBJECT PREMISES E is located in Fayetteville, North Carolina . SUBJECT
PREMISES E is a black,· grey and yellow in color building with the name "Freeco."
On the front wall. The building is a warehouse style building and is located at t he
intersection of Williams Street and Rankin Street in Fayetteville, orth Carolina.




       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 29 of 44
                                ATTACHMENT F

              DESCRIPTION OF PREMISES TO BE SEARCHED

3005 Lambrusco Place, Fayetteville, North Carolina 28306

SUBJECT PREMISES F is located in Fayetteville, North Carolina. SUBJECT
PREMISES F is a brick in color two-story single family dwelling with black in color
shutters and white in color trim. The residence has the numbers on the porch above
the door of"3005" and is located at the intersection of Lambrusco Place and Bardolino
Drive.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 30 of 44
                               ATTACHMENT G

             DESCRIPTION OF PREMISES TO BE SEARCHED

      3605 Heather Brook, Fayetteville, N9rth Carolina 28306

SUBJECT PREMISES G is located in Fayetteville, North Carolina. SUBJECT
PREMISES G is a two story single family dwelling with tan in color siding and white
in color trim. SUBJECT PREMISES G has the numbers "3605" to the left ha nd side
of the front door. SUBJECT PREMISES G is located on the southwest corner of the
intersection of Heatherbrook Drive a nd Sunchase Drive .




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 31 of 44
                                 ATTACHMENT H

              DESCRIPTION OF PREMISES TO BE SEARCHED

4207 Cinder Lane, Fayetteville, North Carolina 28312

SUBJECT PREMISES His located in Fayett eville, North Carolina, which is east of
Fayetteville, North Carolina. SUBJECT PREMISES H is a two story single family
dwelling wit h tan in color siding, black in color shutters and white in color trim. The
number s 4207 are affixed to th e righ t hand side of the front door. The house is due
east of the intersection of Cinder Lane and Pleasantburg Drive.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 32 of 44
                                ATTACHMENT I

              DESCRIPTION OF PREMISES TO BE SEARCHED .

3124 B Turtle Point Drive, Fayetteville, North Carolina 28304

SUBJECT PREMISES I is located in Fayetteville, North Carolina. SUBJECT
PREMISES I is an apartment located in the Village Gate Apartment complex. The
building has the number "3124" on the front and the letter "B" on the door of the
apartment. SUBJECT PREMISES I is in the eastern corner of the apartment complex
and faces Village Drive in Fayetteville, NC. The building is light grey in color with
tan in color trim.




      Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 33 of 44
                                ATTACHMENT J

             DESCRIPTION OF PREMISES TO BE SEARCHED

46 Alyssa Court, Lumberton, North Carolina 28360

SUBJECT PREMISES J is located in Lumberton , North Carolina. SUBJECT
PREMISES J is a two story single family dwelling, brick in color with white in color
trim. SUBJECT PREMISES J has the number "46" above on the front porch above
the door. SUBJECT PREMISES J is located on the far east end of Alyssa Court which
is a dead end street.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 34 of 44
                               ATTACHMENT K

             DESCRIPTION OF PREMISES TO BE SEARCHED

4811 Pinedale Blvd., Lumberton, North Carolina 28358

SUBJECT PREMISES K is located in Lumberton , North Carolina. SUBJECT
PREMISES K is a two story single-family dwelling and is the far right hand unit in
a building of townhomes. SUBJECT PREMISES K is yellow in color with white in
color trim and blue in color shutter s. SUBJECT PREMISES K h as the numbers
"4811" affixed to the front door. SUBJECT PREMISES K is located on the south side
of Pinedale Blvd.




       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 35 of 44
                               ATTACHMENT L

             DESCRIPTION OF PREMISES TO BE SEARCHED

2306 E. Elizabethtown Road, Lumberton , North Carolina 28358

SUBJECT PREMISES L is located in Lumberton , North Carolina. SUBJECT
PREMISES Lis a white in color metal building with red in color awning on the front
of the building. SUBJECT PREMISES Lhasa large sign above the doors which states
"Lumberton Furniture Gallery". SUBJECT PREMISES Lis located on the sout h side
of E. Elizabethtown Rd and to the east of Hwy 211. SUBJECT PREMISES Lis a
business location.




       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 36 of 44
                              ATTACHMENT M

             DESCRIPTION OF PREMISES TO BE SEARCHED

39 White Oak Drive, Smithfield, North Carolina 27577

SUBJECT PREMISES M is located in Smithfield, North Carolina. SUBJECT
PREMISES Mis a three story single-family dwelling with brick and white in color
exterior. SUBJECT PREMISES M h as black in color shutters and is located on the
south side of White Oak Drive.




       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 37 of 44
                                  ATTACHMENT N

              DESCRIPTION OF PREMISES TO BE SEARCHED

1041 Highway 701 S, Four Oaks, North Carolina 27524

SUBJECT PREMISES N is located in Four Oaks, North Carolina.             SUBJECT
PREMISES N is a private garage located at 1041 Highway 701 and has     a yellow in
color exterior and white in color trim. SUBJECT PREMISES N consist     exclusively
of the right side garage bay looking from the front of the building.    SUBJECT
PREMISES N is on the north side of US Highway 701 S.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 38 of 44
                               ATTACHMENT 0
                  DESCRIPTION OF ITEMS TO BE SEIZED

        The balan ce of all funds h eld in Cr esCom Bank account number 4300325101
in th e n ame of Freeco, Inc.




        Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 39 of 44
i-- -   -




                                           ATTACHMENT P
                              DESCRIPTION OF ITEMS TO BE SEIZED

                   The balance of all funds held in Capital Bank account number 802 152645 in
            t he name of Freeco, Inc.




                    Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 40 of 44
                                      ATTACHMENT Q

             PARTICULAR ITEMS TO BE SEARCHED FOR AND SEIZED

This warrant authorizes (i) the search of SUBJECT PREMISES A~N as described in
Attachments A-N for only the following, and (ii) authorizes the seizure of the items
listed below only to the extent they constitute the following:

    a. Evidence of violations of the SUBJECT OFFENSES as specified below:

        1.       18   U.S.C . § 2342(a) (cigarette trafficking) ;
        2.       18   U.S.C. § 371 (conspiracy to commit cigarette trafficking);
        3.       18   U.S.C. § 1956(a)(l)(A)(i) (money laundering) ;
        4.       18   U.S .C. § 1956(a)(l)(B)(i) (money laundering); a nd
        5.       18   U.S.C. § 1956(h) (conspiracy to commit money laundering)

    b. any item constituting contraband due to the SUBJECT OFFENSES, fruits of
       the SUBJECT OFFENSES, or other items possessed whose possession is
       illegal due to the SUBJECT OFFENSES; and

    c. any property designed for use, intended for use, or used in committing any
       SUBJECT OFFENSES .

Subject to the foregoing, the items authorized to be seized include the following:

   a. documents and/or writings which tend to show ownership of the r esidence,
      business and/or occupants thereof; and

   b. documents and/or writings indicative of the purchasing, sale, storage,
      consolidation and shipment of contraband cigarettes; and

   c. books, records , receipts, bank statements and records, money drafts, letter of
      credit, money orders and cashier's receipts, bank checks, and other items
      evidencing the obtaining, secreting, transfer and/or concealment of assets and
      the obtaining, secreting, transfer, concealment and/or expenditure of money;
      and

   d. books, r ecords, receipts, notes, ledger s, and other documents relating the
      purchasing, sale, storage , consolidation a nd shipment of cigarettes; and

   e. United States currency and other financial instruments r elated to the
      SUBJECT OFFENSES ; and

   f.   cigarettes; and



             Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 41 of 44
g. vehicles owned or operated by DEFENDANTS located at the premises subj ect
   to this warrant, including t hose parked on the street; and

h. documents, records, a nd/or other evidence that may relate to the
   aforementioned items but that ar e in a foreign language and require
   translation; and

1.   other items that are evidence, fruits , or instrumentalities of a violation of the
     aforementioned specified federal offenses; and

J.   any of the aforementioned items relating to companies, both known and
     unknown, that may be owned or operated by DEFENDANTS, or any other co-
     conspirator that may be involved in a ny of the aforementioned violations, and
     that are stored at any of the premises subj ect to this warrant; and

k. cellphones,   personal      computers,    laptop    computers,      h andheld
   computers/organizers, computer files indicating access to h ard disks, flash
   drives and any other electronic media containing evidence of the coordination
   of the SUBJECT OFFENSES and the amassing, transfer, and laundering of
   money obtained from the same; and

1. any receipt book or financial record however maintained, and any physical or
   digital documents or data showing business and person al assets, including, but
   not limited to: income statements, cash receipt journals, bank statements,
   deposit slips, canceled and un-canceled checks, ch eck stub s, check registers,
   tax returns, general journals; writings, however maintained, and things used
   in the conduct of the SUBJECT OFFENSES; and

m. any handwriting exemplars, and papers, documents and effects tending to
   show dominion and control over the SUBJECT LOCATIONS, including keys,
   fingerprints, h andwritings, rental or lease agreements, utility records,
   documents and effects bearing a form of identification such as a person's n ame,
   photograph , Social Security number or driver's license number; employee files,
   tax records, and canceled mail; and to answer incoming phone calls during
   execution of the warrant; and

n. Any data recorde d on surveillan ce cameras at the location whether in the form
   of digital or physical images, videos, or a udio recordings or stored in any other
   format on any device; and

o. any telecommunications devices including telephones, answering machines,
   fax machines, computer modems, cellular phones, pagers, and other
   telecommunications devices; and



       Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 42 of 44
p. all electronic data processing and storage devices, portable h ard-drives,
   computers and computer systems, including, but not limited to; central
   processing units, computer towers, servers, intern al and periph er al stor age
   devices such as fixed disks, internal and ext ernal h ard drives, flopp y disk
   drives and diskettes, tape drives a nd tapes, USB flash drives, zip drives, SD
   cards, optical storage devices, dongles, encryption keys, person al data
   assistants (PDA's) or other memory storage devices; and any/all peripheral
   input/output devices such as keyboards, printers, video display monitors,
   optical readers and related communication devices such as moderns, routers,
   associated telephone sets, speed dialers, and/or other controlling devices,
   plotters, software to run programs, connecting cables and plugs; peripherals
   such as joysticks, computer mice, or other input devices, scanner s, writing
   pads, manuals, computer passwords, hot keys, data security devices,
   connectin g switch es, telephones and telephone cables, and interface devices;
   system. documentation, operatin g logs and documentation, softw are and
   instructional manuals. Computing or data processing software, stored on any
   type of medium. such as: hard disks, flopp y disks, CD-R's, CD-RW's, DVD 's,
   cassette tapes, or other perm.anent or tran sient storage medium.; and

q. any records, whether store d on paper, on magnetic media such as tape,
   cassette, disk, diskette or on memory storage devices such as optical disks,
   programmable instruments such as telephones, "electronic calendar\address
   books," calculators, or any other storage media, together with indicia of use,
   ownership , possession, or control of such records; and

r . any written or computer communication in printed or stored medium. such as
    e-m ail and chat lo gs whether in active files , deleted files or unallocated space
    on the h ard drive, floppy drive or a ny data storage media; and

s. any written or computer communication in printed or stored medium. such as
   promot ion al flyers, internet webpages, or any other form. of advertising th at
   describes t he operation of t h e business as held out to public and patrons; and

t . search of all of t h e above items is for files, data, images, software, operating
    systems, deleted files , altered files, system. configurations, drive and disk
    configurations, date and time, and unallocated and slack space, for evidence;
    and

u . with respect to comp uter systems and electronic data processing and storage
    devices any items listed above found during t h e execution of this search
    warrant, th e searching law enforcement officers are authorized to seize and
    book said computer systems and any items listed above and transfer them. to a
    law enforcement agency location prior to commencing the search of the items.



     Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 43 of 44
   The searching law enforcement officers are authorized to employ other officers
   or civilian employees of any law enforcement organization, or outside experts
   to access, copy and preserve data and determine if the data contains evidence
   or writings. The searching law enforcement officers and their agents/officers
   are authorized to read information stored and contained on any and all seized
   devices or systems . Furthermore, said search may continue beyond the ten-
   day period beginning upon issuance of this search warrant, to the extent
   necessary to complete the search on the computer systems and any items listed
   above;and

v. U.S. currency, financial instruments or other things or negotiable of value and
   photographs, including still photos, negatives, video tapes, films, undeveloped
   film and the contents therein, slides, in particular photographs of other
   suspect(s), of assets. Addresses and or telephone books, rolodex index and any
   papers reflecting names, addresses, telephone numbers, pager numbers, fax
   numbers of other suspect(s), sources of supply, customers, financial
   institutions, and other individuals or businesses with whom a relationship
   exists; Indicia of occupancy, residency, rental and or ownership of the premises
   described herein, including, but not limited to , utility and telephone bills,
   cancelled envelopes, rental, purchase or lease agreements, and keys; and

w. To search for authority to have the computers/equipment and cellular phone
  contents to be examined by a qualified forensic examiner/technician to search
  the computers/equipment seized at the location listed within this application.
   This will be for identification, seizure and preservation of evidence to include
  but not limited to illegal video gaming machines, electrical or mechanical.
  Records of U.S . Currency, land or property deeds or leases, utility bills, or other
   evidence of ownership or control or dominion of the business and other items
   used in the operation of the business and photographs or other items to provide
  identity of the person or persons related to the commission of these alleged
  crimes.




     Case 5:19-mj-01832-JG Document 1 Filed 07/12/19 Page 44 of 44
